DETAILED ACTION

Notice of Allowability

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Responsive to correspondence
The notice of allowance is in response to amendment filed on 05/11/2022. The applicant’s arguments are found persuasive, the application is now in condition for allowance. 

Allowable Subject Matter
Claims 41-44,47-56 and 58-62 are allowed.

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 41, 52, 60-62 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.

Regarding Claim 41:
The prior art of record does not teach “A power production system with an integrated control system configured for automated control of at least one component of the power production system, the power production system including: wherein the at least one controller includes an oxidant pump controller configured to receive an input related to one or both of a mass flow of the fuel and a mass flow of an oxidant passed to the heater and calculate a mass flow ratio of the fuel and the oxidant, and wherein the oxidant pump controller is configured to provide an output to an oxidant pump to change the power of the pump so as to affect the mass flow ratio of the fuel and the oxidant passed to the heater” as claimed in claim 41, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 41.
Regarding Claim 52:
The prior art of record does not teach “A method for automated control of a power production system, the method including: wherein the at least one controller includes an oxidant pump controller that receives an input related to one or both of a mass flow of the fuel and a mass flow of the oxidant passed to the heater and calculates a mass flow ratio of the fuel and the oxidant, and wherein the oxidant pump controller provides an output to an oxidant pump to change the power of the pump so as to affect the mass flow ratio of the fuel and the oxidant passed to the heater” as claimed in claim 52, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 52.
Regarding Claim 60:
The prior art of record does not teach; “A power production system with an integrated control system configured for automated control of at least one component of the power production system, the power production system including: wherein the at least one controller is configured to receive the same input or a different input downstream from the heater and provide an output to control a flow of a stream of a working fluid to the heater; wherein the at least one controller includes an oxidant pressure controller configured to receive an input related to the pressure of an oxidant stream upstream from an oxidant compressor and to provide an output to cause more of the working fluid or less of the working fluid to be added to the oxidant stream upstream from the oxidant compressor.” as claimed in claim 60, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 60.

Regarding Claim 61:
The prior art of record does not teach “A method for automated control of a power production system, the method including: wherein the at least one controller is configured to receive the same input or a different input downstream from the heater and provide an output to control a flow of a stream of a working fluid to the heater; wherein the at least one controller includes a fuel/oxidant ratio controller that receives one or both of an input related to fuel flow rate into the heater and an input related to oxidant flow rate into the heater and provides one or both of the following: provides an output to a fuel valve to allow more fuel or less fuel to be passed to the heater; provides an output to an oxidant valve to allow more oxidant or less oxidant to be passed to the heater” as claimed in claim 61, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 61.

Regarding Claim 62:
The prior art of record does not teach “A method for automated control of a power production system, the method including: wherein the at least one controller includes an oxidant pressure controller that receives an input related to the pressure of an oxidant stream upstream from an oxidant compressor and provides an output to cause more of the working fluid or less of the working fluid to be added to the oxidant stream upstream from the oxidant compressor” as claimed in claim 62, which differs from prior art, as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 62.

In view of the foregoing, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.


Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQ A MIAN whose telephone number is (571)272-4925.  The examiner can normally be reached on 9:30 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK A LAURENZI can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHAFIQ MIAN/Primary Examiner, Art Unit 3746
June 7, 2022